Citation Nr: 1128154	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for a dental disability for outpatient treatment purposes.  



REPRESENTATION

Veteran represented by:	



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Beckley, West Virginia VA Medical Center (VAMC), and an August 2008 rating decision of the RO in Huntington, West Virginia.  

Of preliminary importance, the claim of service connection for degenerative disc disease of the lumbar spine had been previously denied in an unappealed rating decision dated in March 2000.  The most recent attempt by the Veteran to reopen this claim was received by VA in March 2008.  

The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit), "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  Barnett, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).  

Although the RO adjudicated the claim on the merits in the August 2008 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has recharacterized this issue as set forth on the title page.  

The now reopened claim of service connection for degenerative disc disease of the lumbar spine and the claim of service connection for a dental disability for outpatient treatment purposes are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the Veteran's claim of service connection for degenerative disc disease of the lumbar spine; he was notified of this determination, but did not file a timely appeal.  

2.  The evidence submitted since the March 2000 RO decision is neither cumulative nor redundant of the evidence of record at the time of the last prior denial and relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the actions taken hereinbelow are favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Analysis

As noted, in a final rating decision dated in March 2000, the RO denied service connection for degenerative disc disease of the lumbar spine.  The Veteran was notified in writing of this action and apprised of his appellate rights in March 2000, but did not appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's March 2000 rating action included the Veteran's service treatment records, VA and private treatment records, a VA examination report, and various personal statements.  

In March 2008, the Veteran submitted his latest request to reopen his claim of service connection for degenerative disc disease of the lumbar spine.  The evidence added to the record since the March 2000 RO rating decision includes VA and private treatment records, and various lay statements.  

Based on a comprehensive review of the record, the Board finds the evidence added since the March 2000 rating decision provides a more complete picture of the circumstances surrounding the onset of the claimed degenerative disc disease of the lumbar spine, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, along with the lay statements, assumed to be credible, are new, in that they are evidence that has not been considered by the RO.  

They are also material, in that they relate to an unestablished fact necessary to establish the claim.  Therefore, this evidence is new and material, and the claim is deemed reopened.  


ORDER

New and material evidence has been received to reopen the claim for service connection for degenerative disc disease of the lumbar spine; the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

The Veteran asserts that he currently suffers from a back disorder due to an injury sustained during service.  In particular, he has reported injuring his back during a car accident in service in 1966, after lifting a motor in service in 1966, and after lifting a motor in service in 1967.  

The Board notes that service treatment records reflect that the Veteran was treated for low back pain in February 1967.  

Significantly, the private treatment records, dated in December 1998, show that he received treatment for injury to the lumbar spine after being in a motor vehicle accident in September 1998.  Specifically, a December 1998 private radiology report of the lumbar spine noted findings of severe degenerative disc disease with disc space narrowing at L4 to L5 and to a lesser extent L5 to S1, and facet arthrosis and hypertrophy/degenerative change evident.  

A March 1999 private treatment record includes an opinion that the Veteran was suffering from multilevel myofasciitis secondary to the injury that he suffered in the 1998 car accident.  

An August 1999 VA treatment record indicated that the Veteran reported suffering from back pain since 1966 after being in a car accident in service.  However, a November 1999 VA treatment record reveals that he reported injuring his low back while stationed at Camp Lejuene, North Carolina in 1966 after lifting a motor.  

The Veteran underwent a VA spine examination in December 1999.  Here, the examiner noted a history of injury to the spine in February 1967 at Camp Lejeune after lifting a motor and the Veteran going on sick call and being told that he had pulled a muscle.  He reported being treated with a pain pill and returned to duty, but added that his low back pain continued and, two weeks later, got worse.  He reports suffering from recurrent back pain that had steadily worsened over the past 5 years.  

The Veteran also described being injured in an automobile accident after being rear-ended in September 1998.  He asserted that the accident aggravated his low back pain considerably.  The Veteran was diagnosed with degenerative arthritis of the facet joints of the lumbar spine.  

During a December 1999 VA general examination, the examiner, who did not review the Veteran's claims file, diagnosed the Veteran with chronic low back pain from back injury in the service.  

Thus, the Board finds that another medical examination is necessary for this purpose.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Prior to arranging for the examination, the RO also should obtain copies of any outstanding VA treatment records since 2008.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Veteran has asserted a claim for a dental disability for outpatient treatment purposes under 38 C.F.R. § 3.381(a) (2010).  Specifically, he requested service connection for a dental disability because he could not afford to have his teeth pulled and denied experiencing any dental trauma in service.  

This claim was denied in a July 2008 decision by the VAMC, and a notice of disagreement (NOD) was filed in September 2008.  The RO has not yet issued a Statement of the Case (SOC) on the matter.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated steps to obtain copies of all clinical records referable to VA treatment received by the Veteran since 2008.  All available records and/or responses received should be associated with the claims file.  

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back disorder.  

The claims file should be made available to the examiner for review.  All indicated tests should be performed, and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed condition.  

Based on his/her review of the record, as well as considering the Veteran's lay assertions, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current back disability including any involving the lumbar spine, that is due to an injury as described by the Veteran, or another event of his period of active service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

3.  The RO should issue an SOC with respect to the claim for entitlement to service connection for a dental disability for outpatient treatment purposes.  The SOC should specifically include the laws and regulations pertaining to claims for service connection (38 C.F.R. § 3.303) and the laws and regulations pertaining to claims for service connection for dental disabilities for compensation and for outpatient treatment (38 U.S.C.A § 1712 and 38 C.F.R. §§ 3.381, 4.150 (Diagnostic Codes 9900-9916), and 17.161(b)).  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302(b) (2010).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration if otherwise in order.  

4.  After completing all indicated development to the extent possible, the RO then should readjudicate the Veteran's claim of service connection for a degenerative disc disease of the lumbar spine in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental SOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


